The plaintiff Nicholas Borgia, as guardian ad litem, is not aggrieved by that part of the judgment from which he seeks to appeal. Nor is he aggrieved individually by such part of the judgment, since he consented to the reduction to $17,500 of the jury’s verdict for $45,000 in his favor (cf. Enslein v. Hudson & Manhattan R. R. Co., 5 N Y 2d 778; Civ. Prac. Act, § 557). With the dismissal of plaintiffs’ cross appeal from the judgment, their right under section 580 of the Civil Practice Act to appeal from said intermediate order falls. Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.